The' opinion of the Court was delivered by
Woodward, J. —
Whether the scire facias issued by the plaintiff, on the 3d June, 1854, disclosed any cause of action, depended on the construction to be given to the phraseology in which the conditions of the mortgage were expressed; and this, judged by itself, was very obscure; but the accompanying bond, which may be properly resorted to for purposes of construction, clears up all doubt on the point. It is there provided that the $1500, with interest from *259the 1st day of May last, is to be paid in three equal annual instalments from that date, interest payable on the whole sum annually. That date, first of May last, was first of May, 1853; and consequently, on the first May, 1854, an instalment of the ■principal and all the interest fell due. Thirty days thereafter, by virtue of the conditions in the mortgage, the plaintiff was entitled to his scire facias; and hence his writ, sued out June 3,1854, was not premature, but after cause of action accrued. Construing the terms in the mortgage agreeably to those in the bond, the sei. fa. disclosed a good cause of action, and the defendants should have put in an affidavit of defence if they had any to allege.
The judgment is affirmed.